Citation Nr: 0626019	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  99-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from March 1968 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This appeal was previously before this Board.  In 
August 2003, the Board remanded the appeal for further 
factual development.  One of the instructions required the RO 
to contact the National Personnel Records Center (NPRC), or 
any other appropriate agency, and request the veteran's 
service medical records, specifically his separation 
examination report and inpatient clinical records.  The Board 
stated that VA will make as many requests as are necessary to 
obtain relevant records from a Federal Department of agency, 
and will end its efforts only if VA concludes that the 
records do not exist or that further efforts would be futile.  
38 C.F.R. § 3.159(c)(2) (2005).  

In February 2004, the RO contacted NPRC and received an 
August 2004 reply that after conducting an extensive and 
thorough search of the records among its holdings, NPRC was 
unable to locate the complete service medical and dental 
records, and particularly, the separation physical 
examination report.  Pursuant to 38 C.F.R. § 3.159(e), VA has 
a duty to notify the veteran of its inability to obtain 
records.  That notice regarding the veteran's separation 
physical examination report has not been given to the 
veteran.  

The RO sought active duty inpatient clinical records at Fort 
Jackson, South Carolina, for multiple sclerosis (MS) from 
March 1968 to November 1969.  The response indicated that 
records could only be searched for a one-year period.  The RO 
submitted another request for active duty inpatient clinical 
records at Fort Jackson, South Carolina, for multiple 
sclerosis, from March 1968 to March 1969.  Some records were 
received for the veteran's March 1968 hospitalization for 
rubella.  Although the veteran's records repeatedly indicated 
that it was in 1969 that he manifested symptoms of multiple 
sclerosis and was hospitalized four times during that year, 
no further attempts were made to obtain any other active duty 
inpatient clinical records.  If remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, additional action must be taken to 
obtain the veteran's active duty inpatient clinical records 
for the entire time of his active duty service (March 1968 to 
November 1969).  In this regard, documents in the claims file 
indicate that the veteran was treated at the U.S. Army 
Hospital in Fort Leonardwood, Missouri, in September 1968, 
and that during 1969, he was serving in the Republic of Viet 
Nam.  He was treated at the 29th Evacuation Hospital, Binh 
Thuy, Republic of Viet Nam, APO 96215, in March 1969.  At a 
minimum, these active duty inpatient clinical records should 
be requested.  

In the June 1978 statement of the case, the RO informed the 
veteran that the VA Hospital in Bay Pines, Florida, was 
unable to locate any treatment records for the veteran.  In 
response (as part of his June 1978 substantive appeal), the 
veteran pointed out that his memory was affected by his 
neurological disorder and that he might have received 
treatment at a different VA hospital-the one in Tampa, 
Florida.  Although VA now has a duty to assist a claimant in 
obtaining evidence to substantiate his or her claim (see 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159), nothing in 
the claims folder indicates that the RO requested the Tampa 
VA treatment records.  Such records are deemed to be within 
the control of VA and should have been included in the 
record, as they may be determinative of the claim.  See Bell 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, a remand is 
necessary for the purpose of obtaining those records.   

Finally, since the veteran has not been notified of what 
evidence is needed with respect to the disability rating 
criteria or the effective date for service connection for a 
multiple sclerosis disability, notice should be given to 
comply with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).   

Accordingly, the appeal is REMANDED to the RO, via the 
Appeals Management Center, in Washington, DC, for the 
following action:

1. Send the veteran and his representative 
notice to comply with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Assist the veteran in obtaining 
evidence to substantiate his claim by 
contacting the NPRC, or any other 
appropriate agency, and requesting 
additional service medical records, 
specifically inpatient clinical records, 
from the U.S. Army Hospital in Fort 
Leonardwood, Missouri, for the period 
April 1968 to March 1969, from the 29th 
Evacuation Hospital in Binh Thuy, Republic 
of Viet Nam, APO 96215, for the period 
November 1968 to November 1969, and from 
any other facility that seems appropriate 
from the information contained in the 
veteran's claims file.  If no service 
records can be found, ask for specific 
confirmation of that fact.  Make as many 
requests as are necessary to obtain 
relevant information pursuant to 38 C.F.R. 
§ 3.159(c)(2).  Associate any evidence 
obtained with the claims folder.

3.  Assist the veteran by seeking 
treatment records for the period 
November 1969 to November 1976 at all VA 
medical facilities at which medical 
treatment was given to the veteran.  Given 
the wide variety of symptoms that can be 
manifested in the early stages of MS, do 
not restrict the search only to records 
showing neurological symptoms, but try to 
locate all of the veteran's VA treatment 
records for that period.  In these actions 
to assist the veteran in obtaining 
evidence, make as many requests as are 
necessary to obtain relevant information 
pursuant to 38 C.F.R. § 3.159(c)(2).  
Associate any evidence obtained with the 
claims folder.  
 
4.  If any active duty service clinical 
records or VA treatment records cannot be 
found, give the veteran and his 
representative notice consistent with 
38 C.F.R. § 3.159(e).  In any event, give 
them such notice with respect to the 
service exit physical examination report.   


5. Thereafter, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



